Citation Nr: 1452708	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971 and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and these records have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA examination was recently provided in August 2014, the examination did not include a GAF score for the Veteran's PTSD and the examiner noted that the claims file had not been reviewed and therefore, the August 2014 VA examination was not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, a new VA examination is necessary to determine the severity of the Veteran's PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Additionally, as the last VA medical records are from October 2008, the RO should obtain all outstanding VA medical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski,   2 Vet. App. 611 (1992).  (It is noted that the August 2014 Supplemental Statement of the Case indicated that VA records from October 2008 to August 2014 had been reviewed. These records are not, however, located in the virtual or paper file.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from August 2008.  

2.  Thereafter, schedule the Veteran for a VA examination of his PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's PTSD should consist of all necessary testing.  A GAF score should be provided.

The examiner is asked to identify all of the current symptoms and the severity of the Veteran's service-connected PTSD, comment on the degree of severity of PTSD, and the effects on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiner's conclusions are responsive to these determinative issues of the levels of current severity of the disability on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



